IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KAMIZA SUTTON,                                §
                                               §   No. 354, 2016
            Defendant Below,                   §
            Appellant,                         §
                                               §   Court Below: Superior Court of
       v.                                      §   the State of Delaware
                                               §
 STATE OF DELAWARE,                            §
                                               §   ID No. 1511016368 (S)
            Plaintiff Below,                   §
            Appellee.                          §
                                               §
                                               §


                               Submitted: September 27, 2017
                                Decided: November 2, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

      On this 2nd day of November 2017, upon consideration of the parties’ briefs

and the record of the case, it appears that:

      1. The Appellant, Kamiza Sutton, appeals from a Superior Court jury verdict

finding her guilty of Driving Under the Influence. She contends that her arrest, made

by the use of radar which detected her driving in excess of the speed limit, violated

21 Del. C. § 701(e). The statute provides, in pertinent part, that “[n]o . . . town . . .

police department shall operate any speed enforcement equipment outside of its
corporate limits . . .” The Superior Court ruled that her arrest did not violate the

statute. We agree and affirm.

      2. On October 31, 2015, Patrolman Bryan of the Laurel Police Department

parked his patrol vehicle on what is known as the Laurel water tower property. The

water tower property lies on the southeast side of Route 9 and is just inside Laurel’s

corporate limits. Patrolman Bryan began using radar to check the speed of vehicles

as they drove into town on Route 9. The traffic toward which the radar was pointed

was northeast of Patrolman Bryan, traveling in his direction. The area across the

road from the water tower is not in Laurel’s corporate limits. Although the area

abutting Route 9 toward which the radar equipment was pointed included an area

within town limits, most of the area and all of the right-of-way of Route 9 within the

radar beam were outside the town limits. At approximately 12:27 a.m., Patrolman

Bryan clocked a gray Toyota Camry heading into Laurel going fifty-nine miles per

hour in a forty mile per hour zone. The Camry was not within the limits of Laurel

when Patrolman Bryan clocked its speed. Patrolman Bryan performed a traffic stop,

leading to the arrest of Sutton for Driving Under the Influence.

      3. Sutton filed a motion to suppress evidence which challenged the validity

of the traffic stop on the ground that the arrest violated 21 Del. C. § 701(e), which,

as previously mentioned, prohibits a municipal officer from operating speed

                                          2
enforcement equipment outside corporate limits.                  The Superior Court denied the

motion to suppress.

          4. Sutton did not argue in Superior Court and does not argue in this Court that

the officer lacked jurisdiction to arrest her because she was outside town limits when

her speeding was observed. Therefore, that issue, if it is an issue, is not before us.

          5. She makes one argument on appeal. She contends only that 21 Del. C. §

701(e) prohibits the police officers of municipalities, towns or cities from monitoring

the speed of cars outside of town limits, even when the officer is monitoring from

within municipal, town or city boundaries. That statute reads in full: “No municipal,

town or city police department shall operate any speed enforcement equipment

outside of its corporate limits, notwithstanding any municipal charter provision or

provision of this Code to the contrary.”1 Sutton asserts that Patrolman Bryan was

operating speed enforcement equipment outside of the Town of Laurel’s corporate

limits, making her stop unlawful. She argues that if the target of the radar is outside

town limits, the operation of the speed enforcement equipment occurs outside town

limits.

          6. Because the proper construction of a statute is a question of law, the

standard of review is de novo.2 “The goal of statutory construction is to determine

1
    21 Del. C. § 701(e).
2
    LeVan v. Indep. Mall, Inc., 940 A.2d 929, 932 (Del. 2007).
                                                  3
and give effect to legislative intent.”3 “If a statute is unambiguous, there is no need

for judicial interpretation, and the plain meaning of the statutory language controls.”4

“A statute is ambiguous if ‘it is reasonably susceptible of different conclusions or

interpretations’ or ‘if a literal reading of the statute would lead to an unreasonable

or absurd result not contemplated by the legislature.’”5

       7. Here, 21 Del. C. § 701(e) is unambiguous because the plain meaning of the

statute is clear. Dictionaries define the word “operate” as, “to perform a function”6

and to “control the functioning of (a machine, process or system).”7 Patrolman Bryan

was controlling his speed detection equipment from within Laurel’s corporate limits.

The statute requires only that the police operate the speed enforcement equipment

within the town’s boundaries. There is nothing in the statute that would require the

target of the speed enforcement equipment also to be within the boundaries of the

town. Accordingly, Patrolman Bryan was acting within the bounds created by 21
Del. C. § 701(e) when he ascertained Sutton’s speed and subsequently pulled her

vehicle over.


3
  Eliason v. Englehart, 733 A.2d 944, 946 (Del. 1999).
4
  Id.
5
  LeVan, 940 A.2d at 933.
6
   Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/operate
(last visited July 18, 2017).
7
  Oxford Online Dictionary, https://en.oxforddictionaries.com/definition/operate (last visited July
18, 2017).

                                                4
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




                                 5